Order, Supreme Court, New York County (Charles Ramos, J.), entered November 14, 2002, which granted defendants La Interamericana Compañía de Seguros Generales S.A. and Seneca Insurance Company’s motions for renewal of their prior motions for summary judgment and dismissed the complaint as against them, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered March 5, 2003, which denied plaintiff’s motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
Plaintiffs own evidence conclusively establishes that the efficient and dominant cause of the destruction of its boiler was the explosion of unconsumed fuel (see Album Realty v American Home Assur. Co., 80 NY2d 1008, 1010-1011 [1992]; Home Ins. Co. v American Ins. Co., 147 AD2d 353, 354 [1989]), an event that is beyond the scope of the coverage afforded by the subject machinery breakdown policy. In its responses to interrogatories, plaintiff stated that water escaped from a burst steam pipe, *131flashed into steam and temporarily extinguished the burner flames within the boiler, causing fuel to accumulate and to explode when it came in contact with a heat source. Plaintiff s expert offered no evidence to overcome the deposition testimony of two of defendants’ experts as to the cause of the explosion, and his opinion is therefore tantamount to speculation.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Nardelli, J.P, Mazzarelli, Sullivan, Rosenberger and Lerner, JJ.